Title: To Thomas Jefferson from De Grasse, 15 January 1788
From: Grasse, Auguste de
To: Jefferson, Thomas



Monsieur
Paris Le 15 Janvier 1788.

J’ai l’honneur de vous faire part de la perte que je viens de faire du Cte. de Grasse mon père, qui est mort la nuit dernière.
Les honneurs dont les etats-unis d’amérique l’ont Comblés me Seront aussi précieux qu’ils l’étoient à lui-même, et ce Sera pour moi une consolation, Si vous voulez bien prendre part à ma douleur extrême.
Je suis avec Respect Monsieur Votre trés humble et trés Obeissant Serviteur,

Le Cte De Grasse

